Hill, J.
1. “The general rule is that the courts of this State have no extraterritorial jurisdiction, and can not hold citizens of other States amenable to its process, or bind them by a judgment in personam, without their consent.” Irons v. American National Bank, 175 Ga. 552 (165 S. E. 741), and cit.
2. The court did not err in setting' aside the order declaring service perfected by publication on the defendant Mullins, and in sustaining the general demurrer and dismissing the petition.

Judgment affirmed.


All the Justices concur.

Gobi & Bright and George G. McCoy, for plaintiff.
Abrahams, Bouhan, Atkinson & Lawrence, for defendants.